DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20, filed on August 11, 2020, are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The “battery node” and the “voltage node” recited in at least claim 1 must be shown or the feature canceled from the claims.  For purposes of examination, the “voltage node” is interpreted to be the output 120 and the “battery node” is interpreted to be the battery 130. No new matter should be entered.
A “control signal generator” recited in at least claim 5 must be shown or the feature canceled from the claims. In the applicant’s specification, the battery control transformer 330 is discussed to generate a battery control signal 312 (see applicant’s description ¶27). However, this does not show that it is operatively coupled to the feedback transformer 310.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a control signal generator” in at least claims 5 and 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 6 recite a “control signal generator” that is not described in the specification, nor is there an indication of this feature in the drawings. As best understood from the description, this feature relates to the charger signal summing circuit (320) (applicant’s specification ¶27).
Claims 7-9 are rejected for being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the control signal generator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the control signal generator” in lines 1 and 2. There is insufficient antecedent basis for two control signal generators. The claims should be amended to recite a first and a second control signal generator.
Claim 14 recites the limitation “the battery gate control circuit” in line 1. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US20170279284A1 in view of Texas Instruments LM5175-Q1 42 Wide Vin Synchronous 4-Switch Buck-Boost Controller April 2016 (hereinafter “TI”).
	Regarding claim 1, Lim discloses a device including a first transistor switch that operatively coupled to an output terminal VSYS (116a) – or a system voltage node – and a battery terminal VBAT (118a) (Lim; FIG. 1A-5).
Lim further discloses a second transistor switch operatively coupled to the battery terminal VBAT (118). 
Lim discloses a first battery charger (102) operatively coupled to the first transistor switch (106). In response to a control signal (CTRL1) a supply voltage is delivered to the first battery charger (102) (Lim; ¶17), where the control signal is the battery control signal. 
Lim discloses a second battery charger (112) operatively coupled to the second transistor switch (110). When a second control signal (CTRL2) is applied to the second transistor (110), the transistor is turned on and conducts the current from the second battery charger (112) to the battery (108) (Lim, ¶15). 
Lim does not directly disclose that the second transistor switch being operatively coupled to the system voltage node and the first and second charger circuits receiving respecting current sensing inputs.
	As discussed above, the first transistor is operatively coupled to the output terminal VSYS (116). It would be obvious to one of ordinary skill in the art, using the duplication of parts (MPEP 2144.04) to provide the same feature to the second transistor in order to deliver the supply voltages to the battery operated product or device involved from either battery charger (Lim; ¶13).

Lim is silent as to the first and second charger circuits receiving respective current sensing inputs.	
TI discloses a buck-boost converter (TI; FIG. 24; page 20). Buck-boost converters are known battery chargers. The charger includes terminals ISNS(-) and ISNS(+) for sensing voltage/current across a resistor (TI; FIG. 24; page 4).
It would be obvious to one of ordinary skill in the art to substitute the known buck/boost converter of TI with the charger of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 2, Lim discloses that the first and the second battery manager circuits are transistors (106, 110). 
Lim is silent as to a current sensor.
TI discloses a current sense gm amplifier with inputs at ISNS(+) and ISNS(-) of a across a resistor (Rsns) at the output (Vout) (TI; FIG. 24; page 13 and 16 -8.3.6).
It would be obvious to one of ordinary skill in the art to substitute the known buck/boost converter of TI with the charger of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
	Regarding claim 3, Lim is silent as to a charger comprising a feedback transformer operatively coupled to the current sensor.
	TI discloses a CS amplifier connected to the CS and CSG terminals, which uses the current from the sensor (Rsns)  through the soft-start programming pin (SS) (TI; FIG. 24; page 3).
It would be obvious to one of ordinary skill in the art to substitute the known buck/boost converter of TI with the charger of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 4, Lim is silent as to the current sensor comprising a feedback resistor, and the feedback transformer is operatively coupled across the feedback resistor.
TI illustrates that the current sensor is a resistor (TI; FIG. 24). The CS amplifier – or the feedback transformer - is each side of the resistor (Rsns) through terminal VOSNS and HDRV2 (TI; FIG. 24, page 13).
It would be obvious to one of ordinary skill in the art to substitute the known buck/boost converter of TI with the charger of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 5, Lim is silent as to at least one of the first charger circuit and the second charger circuit further comprises a control signal generator operatively coupled to the feedback transformer.
TI discloses a summing circuit – or control signal generator – operatively connected to the CS amplifier – or feedback transformer. The summing circuit is illustrated below in the annotated figure from page 13 of TI. 

    PNG
    media_image1.png
    418
    782
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art to substitute the known buck/boost converter of TI with the charger of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 6, Lim discloses a power converter that includes switches 306, 308, 310 and 312. 
Lim is silent as to the control signal generator being operatively coupled to the power converter.
TI discloses a power converter as illustrated below in annotated FIG. 24 of TI. The summing circuit – or a control signal generator – is connected to terminals CS, CSG which is operably connected to the power converter.

    PNG
    media_image2.png
    365
    575
    media_image2.png
    Greyscale

	It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 7, Lim is silent to at least one of the first charger circuit and the second charger circuit further comprises a converter driver operatively coupled to the control signal generator.
GM error amplifier produces an error voltage by driving the COMP pin. An adaptive slope compensation signal based on Vin, Vout, and the capacitor at the slope pin is added to the current signal measured across the CS and CSG pins. Thus, the GM error amplifier – or driver – is operatively connected to the summing circuit.
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 8, Lim discloses that the buck-boost converter (316)  - or the charger – is connected to a boost stage (switches 306, 308) and a buck state (switches 310, 312) (Lim; FIG. 3; ¶32).
Lim is silent as to the control signal generator operatively coupled to the power converter.
TI discloses a summing circuit – or a control signal generator – is connected to terminals CS, CSG which is operably connected to the power converter.
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 9, Lim discloses a power converter that includes switches 206, 208, 210 and 212 and a second power converter that includes switches 220, 222, 224 and 226.
Lim is silent as to a control signal generator being connected to the power converters.
TI discloses a summing circuit – or a control signal generator – is connected to terminals CS, CSG which is operably connected to the power converter.
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to each of the power converters of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 10, Lim is silent as to at least one of the first charger circuit and the second charger circuit further comprises a control transformer operatively coupled to the feedback transformer.
TI discloses a buck-boost controller logic – or a control transformer – that, under the broadest reasonable interpretation, the buck-boost controller logic transforms the signal into a signal for controlling the switches of the power converter. The buck-boost controller logic is operably coupled to the CS amplifier (TI; page 13).
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 11, Lim teaches that the buck/boost converter (216) is operatively coupled to the battery management circuit, particularly the gate control of the circuit (CTRL1, BFET1). 
Lim is silent as to the control transformer is operatively coupled to the battery gate control circuit of at least one of the first and the second battery manager circuit.
TI teaches a well known configuration for a buck/boost converter. Because the buck-boost controller logic – or a control transformer – transforms the signal into a signal for controlling the switches of the power converter, it follows that the control transformer is connected to the battery gate control circuit through Vout, as illustrated below in reproduced and annotated FIG. 24.

    PNG
    media_image3.png
    493
    695
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 12, Lim discloses a first power converter, indicated below in reproduced and annotated FIG. 2 of Lim. The power converter is operatively coupled to a first input voltage node (Vin1) and the system voltage node (Vsys).A second power converter, indicated in reproduced and annotated FIG. 2 of Lim below, is operatively coupled to a second input voltage node (Vin2). 

    PNG
    media_image4.png
    652
    1385
    media_image4.png
    Greyscale

Lim is silent as to the second power converter being coupled to the system voltage node.
It would be obvious to one of ordinary skill in the art, using the duplication of parts (MPEP 2144.04), to provide the same feature to the second power converter in order to deliver the supply voltages to the battery operated product or device involved from either battery charger (Lim; ¶13).
Regarding claim 13, Lim discloses that each of the power converters includes at least a buck-boost converter (FIG. 2), a buck converter (FIG. 3), or a boost converter (FIG. 5).
Regarding claim 14, Lim teaches that the first transistor switch (106) comprises a MOSFET (Lim, ¶13).
Regarding claim 15, Lim disclose a first converter and a second converter as illustrated in annotated FIG. 2 below. 

    PNG
    media_image4.png
    652
    1385
    media_image4.png
    Greyscale

By operating the appropriate leg, the converters care operated in a forward buck or boost mode to charge the battery stack or cells (219) (Lim; FIG. 2; ¶23). 
Lim is silent as to the determination of the appropriate leg being based on sensed currents. 
TI discloses sensing the resistance across resistor (Rsns) which is connected to the output (Vout) (TI, FIG. 24). The terminals ISNS(-) and ISNS(+) sensed the current across the resistor. The sensed data is transmitted to terminal VOSNS which is connected to the buck-boost controller logic that controls the switches to the buck/boost. Thus, the sensed current controls the charging of the battery.
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 16, Lim discloses charging the first and the second charging transistors separately on the basis of a voltage across the first charging transistor and a voltage across the second charging transistor and a voltage of the secondary battery. Because voltage is related to current, the voltage is an obtained charger current parameter (Lim; abstract). 
Regarding claim 17, Lim is silent as to obtaining a charger duty cycle parameter based on the charger current parameter, wherein the charging the battery from the first converter further comprises charging the battery from the first converter during a first duty cycle based on the duty cycle parameter, and the charging the battery from the second converter further comprises charging the battery from the second converter based on the charger current parameter.
TI teaches obtaining a duty cycle Dbuck and Dboost using the sensed voltage (Vin and Vout) (TI; page 18).
Pulse width modulation (PWM) control scheme is based on valley current mode control for buck operation and peak current mode control for boost operation (TI; page 12 – overview, 3rd paragraph). The PWM relates to a duty cycle with valleys and peaks. The charging of the battery depends on the duty cycle parameter as to whether there is a peak or a valley. 
It would be obvious to one of ordinary skill to apply the feature to both the first and the second converter of Lim.
It would be obvious to one of ordinary skill in the art to provide the charging circuit of TI to the power converter of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).
Regarding claim 18, Lim discloses a first buck/boost converter (216) and a second buck/boost converter (230) (Lim; FIG. 2). Each converter having a separate sensing unit. Thus, it follows that each converter has a separate charger parameter and charges the battery according to separate duty cycle parameters. 
Regarding claim 19, Lim is silent as to the charger duty cycle parameter being further based on a combination of the first charger current parameter and the second charger current parameter.
TI illustrates the different duty cycles according to different parameters (TI; page 11). By each of the buck-boost converters of Lim charging the battery with different parameters creates a combined parameter.
Regarding claim 20, Lim discloses a device comprising: a first battery manager (CTRL1, BFET1) operable to sense a current to turn on or off the switching transistor (BFET1). The first battery manager being coupled to a buck-boost converter (216) – or a  first charger circuit. Lim discloses a power converter that includes switches 206, 208, 210 and 212 that is operably coupled to the buck-boost converter (216) and is configured to charge the battery stack (219) in a forward buck mode or a forward boost mode (Lim; FIG. 2; ¶23). 
Lim discloses a second battery manager (CTRL2, BFET2) operable to sense a current to turn on or off the switching transistor (BFET2). The second battery manager being coupled to a buck-boost converter (230) – or a  first charger circuit. Lim discloses a power converter that includes switches 220, 222, 224, 226 that is operably coupled to the buck-boost converter (230) and is configured to charge the battery stack (219) in a forward buck mode or a forward boost mode (Lim; FIG. 2; ¶24).
Lim is silent as to the first charger circuit being operable to obtain a first charger current parameter based on the first sensed current. 
TI discloses a buck-boost converter (TI; FIG. 24; page 20). Buck-boost converters are known battery chargers. The charger includes terminals ISNS(-) and ISNS(+) for sensing voltage/current across a resistor which is connected to an output (TI; FIG. 24; page 4).
It would be obvious to one of ordinary skill in the art to substitute the known buck/boost converter of TI with each of the chargers of Lim in order to regulate the output voltage and prevent sustained overload conditions (TI; page 1 – description).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kutkut US20030038612A1 discloses a battery charger having a buck-base converter using a PWM controller controlling the duty cycle of the output voltage. 
Li US20120119720A1 discloses a switching regulator with a PWM controller that controls switching of a power converter.
Ibaraki US20070216357A1 discloses a charging control having a charging detecting circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859